UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7640


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AKBAR TAYLOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:05-cr-00330-JRS-1)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Akbar Taylor, Appellant       Pro Se.        Peter Sinclair Duffey,
Assistant United States       Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Akbar Taylor appeals a district court order denying

his motion for a sentence reduction submitted under 18 U.S.C.

§ 3582(c) (2006).      We have reviewed the record and the district

court’s order and find no abuse of discretion.                       Accordingly,

because   the   amendments   to   the       Guidelines   did   not    affect    his

offense level, we affirm on the reasoning of the district court.

See United States v. Taylor, No. 3:05-cr-00330-JRS-1 (E.D. Va.

July   28,    2008).    We   note   Taylor        was    not   entitled    to    a

resentencing hearing.     See United States v. Dunphy, 551 F.3d 247

(4th Cir. 2009) (“[A] district judge is not authorized to reduce

a defendant’s sentence below the amended guideline range.”).                    We

also deny Taylor’s motion for remand.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2